United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2088
                        ___________________________

                            United States of America,

                       lllllllllllllllllllllPlaintiff - Appellee,

                                          v.

                                   Nathan Stone,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: February 22, 2022
                            Filed: February 28, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Nathan Stone appeals the sentence imposed by the district court1 after he
pleaded guilty to a drug offense. Stone argues that the district court abused its

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
discretion by imposing a substantively unreasonable sentence after giving insufficient
weight to mitigating factors such as his drug addiction and the nonviolent nature of
his offense.

       We review the reasonableness of a sentence under a deferential abuse-of-
discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). We conclude that
Stone’s sentence was not substantively unreasonable, as there is no indication that the
court overlooked a relevant factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing the relevant
factors. See United States v. Pickar, 666 F.3d 1167, 1169 (8th Cir. 2012). The court
made an individualized assessment based on the facts presented in its consideration
of the factors under 18 U.S.C. § 3553(a). See United States v. Stults, 575 F.3d 834,
849 (8th Cir. 2009). Accordingly, we affirm.
                        ______________________________




                                         -2-